Citation Nr: 1819526	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  15-25 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to a disability rating in excess of 40 percent prior to May 4, 2016 for residuals of prostate cancer.

2. Entitlement to a disability rating in excess of 30 percent prior to August 31, 2016 for coronary artery disease, to include the propriety of the reduction.

3. Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or by being housebound.

4. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and his niece


ATTORNEY FOR THE BOARD

A. Dean, Counsel


INTRODUCTION

The Veteran had active service from March 1967 to October 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In March 2018, a videoconference hearing was held before the undersigned; a transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to SMC is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. During his March 2018 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran stated, through his representative, that he was withdrawing his appeal for entitlement to TDIU.

2. The Veteran's residuals of prostate cancer are manifested by a voiding dysfunction that necessitates absorbent materials that require changing more than 4 times per day.

3. The reduction of the assigned rating for the Veteran's coronary artery disease from 60 percent to 30 percent prior to August 31, 2016 was not proper.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal by the Veteran for entitlement to TDIU have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2. The criteria for a 60 percent rating for residuals of prostate cancer are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.115b, Diagnostic Code 7528 (2017).

3. The rating reduction for coronary artery disease from 60 percent to 30 percent prior to August 31, 2016 was improper; the reduction is void ab initio.  38 U.S.C. §§ 1154(a), 1155, 5107(b) (2012); 38 C.F.R. §§ 3.105 , 3.343, 3.344 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn his appeal for entitlement to TDIU; hence, there remains no allegation of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal for entitlement to TDIU, and it is dismissed.

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Given the favorable action taken herein, no further discussion of the VCAA is required for these claims.

Residuals of Prostate Cancer

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned specific diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.

The Veteran's prostate cancer has been rated under Diagnostic Code 7528 (malignant neoplasms of the genitourinary system), specifically for his residual voiding dysfunction.  The Board notes he has a separate rating for his residual erectile dysfunction.

VA regulations provide that voiding dysfunction be rated as urine leakage, frequency, or obstructed voiding.  See 38 C.F.R. § 4.115a.

Continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence which requires the wearing of absorbent materials which must be changed less than 2 times per day is to be rated as 20 percent disabling.  A 40 percent rating is warranted when such impairment requires the wearing of absorbent materials which must be changed 2 to 4 times per day.  A 60 percent rating requires the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  Id.

Urinary frequency with a daytime voiding interval between two and three hours, or awakening to void two times per night, warrants a 10 percent rating.  A 20 percent rating is warranted when there is a daytime voiding interval between one and two hours, or awakening to void three to four times per night.  A maximum 40 percent rating is warranted when there is a daytime voiding interval less than one hour, or awakening to void five or more times per night.  Id.

Obstructed voiding manifested by obstructive symptomatology with or without stricture disease requiring dilatation 1 to 2 times per year warrants the assignment of a noncompensable rating.  A 10 percent rating is warranted when there is marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: 1. Post void residuals greater than 150 cc; 2. Uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec); 3. Recurrent urinary tract infections secondary to obstruction; and/or 4. Stricture disease requiring periodic dilatation every 2 to 3 months.  A maximum 30 percent rating is warranted for obstructed voiding manifested by urinary retention requiring intermittent or continuous catheterization.  Id.

On May 2013 VA examination, the examiner noted the Veteran had moderate-severe urinary urgency, hesitancy, and loss of urine, and that he was using undergarments but "they became a nuisance."  The examiner noted the Veteran's voiding dysfunction caused urine leakage, and that pads and diapers did not help.  The voiding dysfunction did not require the use of an appliance, but it did cause increased urinary frequency, in the form of daytime voiding interval between 1 and 2 hours and nighttime awakening to void 3 to 4 times.  There were also symptoms of obstructed voiding, marked hesitancy, slow or weak stream, and moderate-severe urgency.

On November 2014 VA examination, the examiner noted the Veteran had a voiding dysfunction that caused urinary leakage and required absorbent materials that must be changed less than 2 times per day.  The voiding dysfunction did not require the use of an appliance, but it did cause increased urinary frequency, in the form of daytime voiding interval between 1 and 2 hours and nighttime awakening to void 3 to 4 times.  The voiding dysfunction caused signs or symptoms of obstructed voiding, including hesitancy, slow stream, weak stream, and decreased force of stream.

On March 2016 VA examination, the examiner noted urinary incontinency limited the Veteran's ability to get out of the house, as he had to change his pad repeatedly during the day and at night, and he had marked urinary urgency.  The examiner noted voiding dysfunction caused urine leakage that required absorbent material that must be changed 2 to 4 times per day.  The voiding dysfunction did not require the use of an appliance, but it did cause increased urinary frequency, in the form of daytime voiding interval between 2 and 3 hours and nighttime awakening to void 3 to 4 times.  The examiner noted no symptoms of obstructed voiding.

During an October 2015 hearing with a Decision Review Officer, the Veteran testified that he had to change his pad anywhere from 2 to 4 times during the day, in addition to 3 times at night.  He also reported he had an absorbent pad on his bed at night.

On review of the record, the Board finds that the disability picture presented by the Veteran's residuals of prostate cancer more accurately reflect a 60 percent disability rating, but no higher, for the entire appellate period.  During the October 2015 hearing, the Veteran testified to a misunderstanding in the phrasing of the question regarding the frequency that he changed his absorbent materials.  His response on his examinations appears to only reflect during the daytime hours, but he testified to also require three changings during the night.  Therefore, during the entire appellate period, the competent probative evidence shows he wore absorbent materials that required changing more than 4 times per day.

The Board notes that the evidence does not show, and the Veteran has not argued, that he warrants a rating higher than 60 percent.  During his March 2018 Board hearing, he specifically noted he was only requesting a 60 percent rating.  See March 2018 Board Hearing Transcript, pp. 10.  After carefully considering the lay and medical evidence of record, the Board finds that a 60 percent disability rating is warranted for the entire appellate period.

Coronary Artery Disease Rating

The Veteran contends that a reduction of the rating for his coronary artery disease was not warranted because his disability had not improved.

In a rating reduction, not only must it be determined that an improvement in a disability has actually occurred, but also that the improvement actually reflects an improvement in a veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-2; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The provisions of 38 C.F.R. §§ 4.1, 4.2, and 4.10 require that a reduction in rating be based upon review of the entire history of a veteran's disability.  VA must then ascertain whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based on thorough examinations.  Faust v. West, 13 Vet. App. 342 (2000).

The examination reports on which the reduction is based must be adequate.  See Tucker v. Derwinski, 2 Vet. App. 201(1992) (holding that the failure of the examiner in that case to review the claims file rendered the reduction decision void ab initio).

In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  See Hohol v. Derwinski, 2 Vet. App. 169 (1992).  Where, however, the rating was continued in order to see if improvement was in fact shown, the comparison point could include prior examinations as well.  Collier v. Derwinski, 2 Vet. App. 247 (1992).

Specific requirements must be met in order for VA to reduce certain ratings assigned for service-connected disabilities.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992). 

Here, a January 2013 rating decision granted service connection for coronary artery disease and assigned an initial 60 percent rating effective September 14, 2012.  A May 2014 rating decision proposed to reduce the rating to 30 percent, and the reduction was effectuated in a December 2014 rating decision, effective April 1, 2015.  The 60 percent rating was in effect for less than 5 years.  As a result, the regulations governing stabilization of disability evaluations found in 38 C.F.R. § 3.344 (a) and (b) are not applicable . 38 C.F.R. § 3.344 (c).  Instead, reexaminations disclosing improvement will warrant a reduction in rating.  Id.

The May 2014 rating decision proposing reduction and the December 2014 rating decision reducing the disability rating assigned to the Veteran's coronary artery disease was based an April 2014 VA examination report.  The April 2014 VA examination report noted that a diagnostic exercise test had not been conducted to determine cardiac function.  The examiner noted that exercise METs testing was not completed because it was not required as part of the Veteran's treatment plan, and his METs were calculated based on his responses to questions.  The examiner found his workload was 5 to 7 METs, which was consistent with activities such as golfing without a cart, using a push mower, and heavy yard work.

The Veteran has since testified in his October 2015 Decision Review Officer hearing that he was unable to walk a mile and had trouble walking up inclines or stairs.  His representative suggested that the calculated METs on the April 2014 VA examination report were incorrect, as they were based on questions rather than actual medical testing.

The Board notes that the Veteran's rating was reduced based on the results of this single VA examination.  Review of this examination reveals that the report does not fully evaluate the Veteran's cardiac function, as it is based on an interview of the Veteran whose accuracy has been called into question.  As further evidence of concerns regarding the reliability of the interview results, or at least the question of whether there was actual improvement, the Board notes that an October 2016 rating decision granted a higher 60 percent rating effective August 31, 2016, based on the results of a new August 2016 VA examination.

For these reasons, the Board finds that the examination upon which the rating reduction was based was inadequate and the reduction decision is void ab initio.  Moreover, the Board notes that during his March 2018 Board hearing, the Veteran stated he was not seeking a rating higher than 60 percent.  See March 2018 Board Hearing Transcript, pp. 10.  Therefore, the Board finds that restoration of the 60 percent rating for the Veteran's coronary artery disease is warranted.



ORDER

The appeal for entitlement to TDIU is dismissed.

A 60 percent rating for residuals of prostate cancer is granted throughout the appeal period, subject to the laws and regulations governing the payment of monetary benefits.

Restoration of the Veteran's 60 percent rating for his coronary artery disease prior to August 31, 2016, is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Board finds that additional development is necessary before a decision may be rendered regarding the remaining issue on appeal.

Initially, the Board notes that the RO has addressed the issue as entitlement to SMC on the basis of being housebound.  However, the Veteran appears to contend that SMC is warranted based on his need for regular aid and attendance.

The U.S. Court of Appeals for Veterans Claims (Court) has held that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to SMC under 38 U.S.C § 1114.  Bradley, 22 Vet. App. at 294 (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").

Therefore, the Board notes it has jurisdiction of this issue, even though it has not been adjudicated by the RO.  Further, the Board notes that a VA examination should be provided on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should secure for association with the record updated (to the present) records of any/all VA treatment the Veteran has received for his service-connected disabilities.

2. After completing directive (1), the AOJ should schedule the Veteran for a VA aid and attendance/housebound examination.  The claims file, to include a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated tests should be performed and all findings should be reported in detail.

The examiner should comment on whether the Veteran is able to dress or undress himself, or to keep himself ordinarily clean and presentable; whether he has the frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); whether the Veteran is able to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the Veteran from hazards or dangers incident to his daily environment. 

The examiner should also indicate if the Veteran is substantially confined to his dwelling and the immediate premises.

Detailed reasons for all opinions should be provided.

3. The AOJ should then review the obtained VA examination report to ensure that the opinions contained therein are responsive to the questions posed.

4. The AOJ should then review the record and readjudicate the claim on appeal.  If the issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


